Citation Nr: 0108191	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  00-04 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from August 1977 to June 
1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California.

Upon review of this case, there exists some question as to 
the current severity of the veteran's service-connected 
bronchial asthma and major depressive disorder, and their 
cumulative impact upon the veteran's ability to engage in 
substantially gainful employment.  In that regard, following 
a VA psychiatric examination in May 1998 (a portion of which 
included a full review of the veteran's claims folder), the 
veteran received diagnoses of major depressive disorder with 
paranoid features versus a schizo-affective disorder; and 
asthma.  Noted at the time was that the veteran dated the 
inception of his dysphoric moods to his asthma attacks in the 
United States Navy, and "throughout the years as his asthma 
exacerbated."  Reportedly, the veteran became more depressed 
as his asthma interfered with his functioning.  Accordingly, 
it was the opinion of the psychiatric examiner that the 
veteran's diagnosis was "more appropriately" that of a major 
depressive disorder with psychotic features, though a schizo-
affective disorder could be a "leading differential 
diagnosis."  Regarding the relationship between the veteran's 
asthma and his "nervous condition and psychiatric problems," 
it was the opinion of the examiner that the veteran's mood 
disorder was, in fact, related to his asthma.  

The Board observes that, at the time of a more recent VA 
psychiatric examination in May 1999, none of the veteran's 
medical records (including, presumably, those contained in 
his claims folder) were reviewed.  Moreover, following 
completion of the psychiatric examination, the examiner 
commented that he was "unable to agree" with the veteran's 
prior diagnoses of major depression and schizophrenia, "given 
the facts presented to him during his evaluation."  More 
specifically, it was the opinion of the examiner that the 
veteran's "regular marijuana use" obscured the exact etiology 
of his depression, and was "probably primarily responsible 
for it."  The examiner further commented that diagnosing the 
veteran with depression in the context of ongoing marijuana 
abuse was "imprudent," and that he was therefore unable to 
agree with the veteran's previous diagnosis.  The pertinent 
diagnoses were marijuana abuse; and depression secondary to 
marijuana abuse.

Regarding the current severity of service-connected bronchial 
asthma, the Board notes that, at the time of the most recent 
VA examination in May 1999, the veteran's medical records 
were, once again, not reviewed.  That examination, while on 
its face adequate, could therefore not have taken into 
account the "history of the disability" required by past and 
recent decisions of the United States Court of Veterans 
Appeals (Court).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); see also 38 C.F.R. §§ 4.1, 4.2 (2000).

Finally, during the pendency of the veteran's appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and to give notification to a claimant as to what is 
required for a claim to be successful.  All provisions of the 
VCAA are potentially applicable to claims pending on the date 
of the VCAA's enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2000, the date of the 
most recent VA treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA. 

2.  The veteran should then be afforded 
additional VA psychiatric and 
pulmonary/respiratory examinations in 
order to more accurately determine the 
current severity of his service-connected 
bronchial asthma and major depressive 
disorder, and the impact of these 
disabilities on his ability to engage in 
substantially gainful employment.  To the 
extent possible, these examinations 
should be conducted by examiners who have 
not heretofore seen or examined the 
veteran.  All pertinent symptomatology 
and findings should be reported in 
detail.  Each examiner should comment on 
the effect of the veteran's asthma and 
depression on his ability to obtain and 
maintain substantially gainful 
employment.  The examining psychiatrist 
should specifically comment regarding the 
severity of the psychiatric symptoms 
secondary to the veteran's service-
connected asthma, as opposed to 
nonservice-connected psychiatric 
disabilities and/or substance (marijuana) 
abuse.  In so doing, and to the extent 
possible, the examiner should attempt to 
differentiate psychiatric symptomatology 
attributable to the veteran's service-
connected asthma from that attributable 
to other, nonservice-connected 
psychiatric disabilities.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by both the 
psychiatric and pulmonary/respiratory 
examiners prior to conduction and 
completion of their examinations.

3.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 
regarding the VCAA, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


